Citation Nr: 0939852	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  06-37 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.   

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel
INTRODUCTION

The Veteran had active military service from February 1976 to 
August 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of November 2005 and September 2007 rating 
actions by the Department of Veterans Affairs (VA) Regional 
Offices located in Des Moines, Iowa, and Cleveland, Ohio.  
The Veteran currently resides within the jurisdiction of the 
Houston, Texas VA Regional Office (RO).           

In July 2009, while sitting at the RO in San Antonio, Texas, 
the Veteran testified at a videoconference hearing before the 
undersigned.  During the hearing, he submitted duplicative 
copies of VA Medical Center (VAMC) outpatient treatment 
records, dated from September 2006 to March 2008, a 
duplicative copy of a letter from C.T.M., Chief, Department 
of Medicine, Department of the Army-Korea, dated in January 
2009, and a letter from S.W.M., M.D., Department of the Air 
Force, dated in July 2009, and waived additional RO 
consideration of this evidence.  38 C.F.R. § 20.1394(c).  A 
transcript of the hearing is associated with the Veteran's 
claims folder.  

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

In written statements submitted in March 2007 and January 
2009, the Veteran withdrew his appeal for the following 
claims: entitlement to an initial evaluation in excess of 10 
percent for a residual scar, status post incision, carbuncle 
of the left buttock; entitlement to an initial compensable 
evaluation for gastroesophageal reflux disease prior to 
November 21, 2008, and in excess of 10 percent from November 
21, 2008; entitlement to an initial compensable evaluation 
for an appendectomy scar prior to November 21, 2008, and in 
excess of 10 percent from November 21, 2008; and entitlement 
to an initial compensable evaluation for pseudofolliculitis 
barbae prior to November 21, 2008, and in excess of 10 
percent from November 21, 2008.  Accordingly, these issues 
are no longer in appellate status.  See 38 C.F.R. § 20.204 
(2009).


FINDING OF FACT

The Veteran currently has a diagnosis of sleep apnea; the 
medical evidence and credible lay evidence is at least in 
equipoise as to whether this disorder began during service 
and has continued since that time.   


CONCLUSION OF LAW

With the application of the doctrine of reasonable doubt, the 
Veteran's sleep apnea was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303 (2009).    


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

As discussed in more detail below, sufficient evidence is of 
record to grant the Veteran's claim for service connection 
for sleep apnea.  Therefore, no further development is needed 
with regard to this issue.





II.  Pertinent Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when: (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumptive period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

If the evidence supports the claim or is in relative 
equipoise, the veteran prevails. When a fair preponderance of 
the evidence is against the claim, the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).

III.  Factual Background

The Veteran's service treatment records are negative for any 
complaints or findings of sleep apnea.  The records show that 
in June 2005, the Veteran underwent a retirement examination.  
At that time, he denied any trouble sleeping.  The Veteran's 
lungs and chest were clinically evaluated as "normal."       

In June 2006, the Veteran filed a claim of entitlement to 
service connection for sleep apnea.

VAMC outpatient treatment records, dated from October 2005 to 
November 2006, show that in June 2006, the Veteran sought 
treatment for problems sleeping.  At that time, he stated 
that he had difficulty sleeping at night for the past year.  
He indicated that according to his wife, he would stop 
breathing for short periods of time while he slept.  In July 
2006, the Veteran underwent a formal overnight sleep study 
after which he was diagnosed with sleep apnea syndrome with 
light snoring.  He was prescribed CPAP (continuous positive 
airway pressure) therapy to help him sleep at night.  

In October 2006, the Veteran's wife submitted a statement in 
support of his claim for service connection for sleep apnea.  
She indicated that in the last six years, she had noticed 
that the Veteran's sleep had decreased and he would wake up 
in the middle of the night and stay awake for at least one 
hour.  While the Veteran was sleeping, he snored loudly and 
seemed to periodically stop breathing.  According to the 
Veteran's wife, after the Veteran was issued a CPAP machine 
in September 2006, his sleep had greatly improved.      

In a statement from the Veteran, dated in March 2008, he 
stated that he had been having problems sleeping for the past 
10 years.  The Veteran indicated that he would wake up 
several times throughout the night.  He noted that according 
to his wife, he was also snoring very loudly.  The Veteran 
reported that when he was stationed in Korea in January 2003, 
his doctor prescribed Ambien sleeping pills to help him sleep 
at night.  He stated that during his retirement examination, 
he informed the doctor that he was having problems sleeping.  
According to the Veteran, soon after his discharge, he sought 
treatment for his sleeping problems and was subsequently 
diagnosed with sleep apnea.  In support of his claim, he 
submitted statements from his wife and daughter who confirmed 
that the Veteran had experienced sleeping problems for the 
last 10 years.     

In a statement from A.A.A., CSM (Command Sergeant Major) 
(Retired), dated in November 2008, he stated that the Veteran 
had been his Sergeant Major (SGM) for the 18th Medical 
Command in Yongsang, Korea, while he was stationed there in 
2003.  CSM A. indicated that he and the Veteran would discuss 
health issues and that the Veteran informed him that he had 
been having problems with his sleeping.  According to CSM A., 
since he was a Nursing Sergeant Major, he suggested that the 
Veteran see a physician and get prescribed medication.  CSM 
A. noted that the Veteran informed him that he had already 
sought treatment and was taking Ambien, a sleeping aid.  
According to CSM A., he also visited the Veteran at his 
residence where the Veteran's wife confided in him that the 
Veteran was having problems sleeping.  Thus, CSM A. stated 
that he was writing the letter to confirm that the Veteran 
had sleeping problems while he was in the military.     

In a statement from S.W.M., M.D., from the Department of the 
Air Force, dated in November 2008, Dr. M. stated that he had 
reviewed the Veteran's military medical record at the 
Veteran's request concerning his claim for service connection 
for obstructive sleep apnea.  Dr. M. indicated that the 
Veteran retired from the United States Army in 2005 and was 
diagnosed with obstructive sleep apnea in 2006.  According to 
Dr. M., the evaluation for sleep apnea was started in 2005 
after the Veteran retired but was not completed until 2006.  
Dr. M. reported that the Veteran was not diagnosed with 
obstructive sleep apnea while he was on active duty but he 
did have a history of sleeping problems, snoring, elevated 
blood pressure, and weight gain since 2002.  Dr. M. opined 
that the Veteran might have had obstructive sleep apnea since 
2002.  

In a letter from C.T.M., Col, MC, Chief, Department of 
Medicine, Department of the Army-Korea, dated in January 
2009, he stated that he was writing in support of the 
Veteran's claim for service connection for sleep apnea.  
According to Col. M., the Veteran was diagnosed with 
obstructive sleep apnea in August 2006, after he had retired 
from the military.  Col. M. indicated that he had seen the 
Veteran in May 2005, at which time he had complained of 
trouble sleeping and early awakening.  According to Col. M., 
while no workup was done at that time, it was more likely 
than not that those complaints were related to undiagnosed 
obstructive sleep apnea.  The actual diagnosis was made about 
18 months later.  Col. M. stated that the Veteran also had 
hypertension and that it was known that there was a 
relationship between hypertension and obstructive sleep 
apnea.  The fact that a person had obstructive sleep apnea 
made it more likely for that person to have hypertension.  
According to Col. M., there was no way to prove that 
obstructive sleep apnea caused hypertension, but it was known 
that a relationship existed.  [The Board notes that the 
Veteran is service-connected for hypertension.]    

In February 2009, the RO requested a VA medical opinion 
regarding the etiology of the Veteran's sleep apnea.  In a 
report, dated in February 2009, a VA examiner stated that he 
had reviewed the Veteran's claims file.  The VA examiner 
noted that the Veteran had a current diagnosis of sleep apnea 
syndrome.  A review of the Veteran's service treatment 
records showed that his June 2005 retirement examination was 
clinically normal and the Veteran did not report any problems 
with sleep or respiratory problems.  A previous examination 
report, dated in July 2004, was also clinically normal and 
although the Veteran noted that he experienced numerous 
medical conditions, he did not report any respiratory or 
sleep problems.  According to the VA examiner, the Veteran 
was diagnosed with sleep apnea over one year after his 
discharge.  The VA examiner opined that because the Veteran's 
service treatment records were negative for any complaints or 
findings of sleep apnea, it was his opinion that the 
Veteran's currently diagnosed sleep apnea was not caused by 
or a result of his military service.         

In July 2009, while sitting at the RO in San Antonia, Texas, 
the Veteran testified at a videoconference hearing before the 
undersigned.  At that time, he stated that in approximately 
1995, while he was in the military, he started having 
problems sleeping and would have to take "power naps" 
during the day.  The Veteran indicated that in 2003, while he 
was stationed in Korea, he sought treatment for his sleeping 
problems and was prescribed Ambien.  In support of his claim, 
he submitted a statement from Dr. S.W.M., Department of the 
Air Force, dated in July 2009.  In the statement, Dr. M. 
reiterated his opinion from his November 2008 statement that 
the Veteran had probably had obstructive sleep apnea since 
2002.  According to Dr. M., the Veteran had hypertension 
which was likely aggravated by his sleep apnea condition 
since 2002.        


IV.  Analysis

The Board determines that the positive and negative evidence 
is at least in equipoise and therefore support the Veteran's 
claim for service connection for sleep apnea.  The VAMC 
outpatient treatment records, dated in July 2006, confirm a 
current diagnosis of sleep apnea within approximately one 
year of the Veteran's three decades of active service.  In 
addition, the Board recognizes that the Veteran's service 
treatment records, including his June 2005 retirement 
examination, are negative for any complaints or findings of 
sleep apnea.  However, the Veteran has credibly testified, 
and his wife, daughter, and fellow serviceman, have 
corroborated that he began to experience snoring and sleeping 
problems, including abnormal breathing patterns consistent 
with sleep apnea, during active service, and that those 
symptoms have continued since that time to the present.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (noting 
that a layperson "is competent to provide information 
regarding visible, or otherwise observable, symptoms of 
disability").  Similarly, in his January 2009 letter, Col. 
M. indicated that he had actually seen the Veteran in May 
2005, while he was still in the military, for complaints of 
sleeping problems and early awakening.  

In this case, there are discrepancies in the medical evidence 
of record as to whether the Veteran's currently diagnosed 
sleep apnea is related to his period of active service.  On 
the one hand, in the February 2009 VA medical report, a VA 
examiner opined that because the Veteran's service treatment 
records were negative for any complaints or findings of sleep 
apnea, and given that the Veteran was first diagnosed with 
sleep apnea over one year after his discharge, it was his 
opinion that the Veteran's currently diagnosed sleep apnea 
was not caused by or a result of his military service.   
On the other hand, in statements from Dr. S.W.M., dated in 
November 2008 and July 2009, Dr. M. stated that although the 
Veteran had not been diagnosed with sleep apnea during 
service, he did have a history of sleeping problems, snoring, 
elevated blood pressure, and weight gain since 2002.  Thus, 
Dr. M. opined that the Veteran had probably had obstructive 
sleep apnea since 2002, while he was in the military.  In 
addition, in the January 2009 letter from Col. M., Chief, 
Department of Medicine, Col. M. indicated that he had treated 
the Veteran in May 2005 for complaints of trouble sleeping 
and early awakening, and that although no workup was done at 
that time, it was his opinion that it was more likely than 
not that those complaints were related to undiagnosed 
obstructive sleep apnea.  Therefore, Col. M. linked the 
Veteran's in-service complaints of trouble sleeping and early 
awakening to his subsequently diagnosed sleep apnea.     

The Board recognizes that the opinion from Dr. S.W.M. is 
somewhat speculative in nature.  However, the January 2009 
opinion from Col. M. is not speculative and clearly supports 
the Veteran's claim.      

Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 
5107(b), in order for a claimant to prevail, there need not 
be a preponderance of the evidence in the veteran's favor, 
but only an approximate balance of the positive and negative 
evidence.  In other words, the preponderance of the evidence 
must be against the claim for the benefit to be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

In light of the above, the Board finds that the evidence is 
at least in equipoise as to whether the Veteran's currently 
diagnosed sleep apnea is related to his period of active 
service.  Accordingly, the Board resolves reasonable doubt in 
the Veteran's favor and finds that the evidence supports a 
grant of entitlement to service connection for sleep apnea.  
38 U.S.C.A. § 5107(b).





ORDER

Entitlement to service connection for sleep apnea is granted.   


REMAND

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

The Veteran contends that he currently has bilateral hearing 
loss which is due to acoustic trauma incurred in service.  
Specifically, in the Veteran's July 2009 videoconference 
hearing, he stated that he first noticed problems with his 
hearing in the late 1980's.  According to the Veteran, as a 
drill sergeant, he was exposed to noise from guns being 
fired.  He indicated that he was also in two field artillery 
units and was again exposed to gunfire.  The Veteran 
maintained that due to the acoustic trauma, he developed 
bilateral hearing loss.   

The Veteran's DD Form 214, Certificate of Release of 
Discharge From Active Duty, shows that he served in the 
United States Army from February 1976 to August 2005.  His 
Military Occupational Specialty (MOS) was as a human resource 
specialist (2 years, 8 months); telecommunication operations 
chief (16 years, 1 month); personnel sergeant (3 years, 9 
months); and senior personnel sergeant (6 years, 8 months).

The Veteran's service treatment records are negative for any 
complaints or findings of right ear hearing loss.  With the 
exception of the Veteran's June 2005 retirement examination, 
the records are also negative for any complaints or findings 
of left ear hearing loss.  In the Veteran's June 2005 
retirement examination, he underwent an audiological 
examination which revealed that he had pure tone air 
conduction threshold levels in the right ear at 500, 1,000, 
2,000, and 4,000 Hertz as follows: 25, 20, 15, 15, and 20 
decibels, respectively.  In the left ear for the same 
frequencies, he had pure tone air conduction threshold levels 
of 40, 15, 20, 15, and 10 decibels.  Thus, hearing loss for 
VA purposes was shown in the left ear at 500 Hertz.      

In October 2005, the Veteran underwent a VA audiological 
evaluation.  The examiner noted that according to the 
Veteran, he had in-service noise exposure from occasional 
artillery fire.  The Veteran reported, however, that his MOS 
was that of a personnel worker.  He denied occupational noise 
exposure since retirement.  The audiological examination 
revealed that the Veteran had puretone air conduction 
threshold levels in the right ear at 500, 1,000, 2,000, 
3,000, and 4,000 Hertz as follows: 15, 15, 20, 20, and 15 
decibels, respectively, with a puretone average of 18 
decibels.  In the left ear for the same frequencies, he had 
puretone air conduction threshold levels of 30, 15, 20, 20, 
and 20 decibels, with a puretone average of 19 decibels.  
Speech discrimination percentages were 92 percent, 
bilaterally.  The diagnosis was that the Veteran's hearing 
was within normal limits.  

VAMC outpatient treatment records, dated from October 2005 to 
November 2006, show that in July 2006, the Veteran underwent 
an audiological evaluation.  At that time, he indicated that 
he had experienced no changes in his hearing since the last 
evaluation in October 2005.  Following the audiological 
evaluation, the Veteran was diagnosed with normal hearing in 
his right ear, and mild sensorineural hearing loss from 250 
to 500 Hertz, rising to normal hearing from 1,000 to 8,000 
Hertz in his left ear.  However, the Board notes that 
although a diagnosis was provided, the actual audiological 
evaluation report with the auditory threshold level findings 
was not included in the VAMC records.  Inasmuch as the VA is 
on notice of the existence of additional records, such 
evidence must be obtained prior to any further appellate 
review of this case.  See Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992); see generally Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  

The Board further observes that given that the Veteran showed 
hearing loss in his left ear for VA purposes upon his June 
2005 retirement examination, and in light of the July 2006 
diagnosis of mild sensorineural hearing loss from 250 to 500 
Hertz, in his left ear, it is the undersigned's view that 
there is a duty to provide the Veteran with new VA 
audiological and ENT (ears, nose, throat) examinations for 
the purpose of determining whether he has a hearing loss 
disability as defined by 38 C.F.R. § 3.385 and, if so, 
whether such began during service or as the result of some 
incident of active duty, to include exposure to excessive 
noise.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2009).  See also McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006).  The Board recognizes that although the 
Veteran's hearing in his right ear has been within normal 
limits both during service and post-service, given that the 
Board is remanding this case for additional audiological 
evaluation which may provide relevant information regarding 
the Veteran's hearing in his right ear, the Board defers 
further action pending the outcome of the requested VA 
audiological and ENT examinations.    

Accordingly, the case is REMANDED for the following action:

1.  Request copies of the audiological 
evaluation report referred to in the Iowa 
City VAMC outpatient treatment record, 
dated in July 2006.  All records received 
should be associated with the claims file.

2.  The RO must make arrangements with the 
appropriate VA medical facility for the 
Veteran to be afforded audiological and 
ENT examinations for the purpose of 
determining whether he has a hearing loss 
disability as defined by 38 C.F.R. § 3.385 
and, if so, whether such began during 
service or as the result of some incident 
of active duty, to include exposure to 
excessive noise.  The claims folder and a 
copy of this remand must be made available 
to the examiner for review in conjunction 
with the examination.

The examiner must review all the evidence 
of record, to specifically include the 
October 2005 VA audiological evaluation 
report.  All necessary special studies or 
tests are to be accomplished.  It is 
requested that the ENT examiner obtain a 
detailed history of the Veteran's in-
service and post-service noise exposure.

After a review of the relevant medical 
evidence in the claims file, the 
audiological examination, the ENT 
examination, and any additional tests that 
are deemed necessary, the ENT examiner 
must provide an opinion as to whether it 
is at least as likely as not (50 percent 
or greater degree of probability) that the 
Veteran's hearing loss began during 
service or is etiologically related to any 
incident of active service, to include 
claimed in-service exposure to excessive 
noise.  

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the causal relationship; 
less likely weighs against the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so indicate.

3.  After completion of the above and any 
other development deemed necessary, the RO 
should review and re-adjudicate the issue 
on appeal.  If such action does not grant 
the benefit claimed, the RO should provide 
the Veteran and his representative a 
supplemental statement of the case and an 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to this Board for 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


